866 F.Supp. 1376 (1993)
STORER CABLE COMMUNICATIONS, et al., Plaintiffs,
v.
The CITY OF MONTGOMERY, ALABAMA, et al., Defendants.
Civ. A. No. 90-T-958-N.
United States District Court, M.D. Alabama, Northern Division.
September 27, 1993.

ORDER
MYRON H. THOMPSON, Chief Judge.
At the joint request of the parties and pursuant to their settlement, it is ORDERED:
(1) That the joint motion to vacate filed by the parties on September 24, 1993, is granted; and
(2) That the order of the court entered on June 17, 1993, 826 F.Supp. 1338, which denied the motions to dismiss filed by the counterclaim defendants, is vacated.